Exhibit 10.1

 

ALLEGIANCE BANCSHARES, INC.
ANNUAL INCENTIVE PLAN

1.Purpose.

1.1Purpose. The purpose of the Allegiance Bancshares, Inc. Annual Incentive Plan
(the "Plan") is to motivate and reward eligible employees by making a portion of
their cash compensation dependent on the achievement of certain corporate,
business unit and individual performance goals.

1.2Effective Date. The Plan is effective as of January 1, 2019 (the "Effective
Date"), and shall remain in effect until it has been terminated pursuant to
Section 9.6.

2.Definitions. The following terms shall have the following meanings:

2.1"Affiliate" means any corporation or other entity controlled by the Company.

2.2"Award" means an award granted pursuant to the Plan, the payment of which
shall be contingent on the attainment of Performance Goals with respect to a
Performance Period, as determined by the Committee pursuant to Section 6.1.

2.3"Base Salary" means the Participant's annualized rate of base salary on the
last day of the Performance Period before (a) deductions for taxes or benefits
and (b) deferrals of compensation pursuant to any Company or Affiliate-sponsored
plans.

2.4"Board" means the Board of Directors of the Company, as constituted from time
to time.

2.5"Cause" means:

(a)If the Participant is a party to an employment agreement with the Company or
an Affiliate and such agreement provides for a definition of Cause, the
definition contained therein; or

(b)If no such agreement exists, or if such agreement does not define Cause: (i)
the commission of, or plea of guilty or no contest to, a felony or a crime
involving moral turpitude or the commission of any other act involving willful
malfeasance or material fiduciary breach with respect to the Company or an
Affiliate; (ii) conduct that results in or is reasonably likely to result in
harm to the reputation or business of the Company or any of its Affiliates;
(iii) gross negligence or willful misconduct with respect to the Company or an
Affiliate; or (iv) material violation of state or federal securities laws.

2.6"Change in Control" means the occurrence of any of the following events:  (i)
the Company shall not be the surviving entity in any merger, consolidation or
other reorganization (or survives only as a subsidiary of an entity other than a
previously

 

--------------------------------------------------------------------------------

 

wholly‑owned subsidiary of the Company), (ii) a subsidiary of the Company
operating as a Texas banking association is merged or consolidated into, or
otherwise acquired by, an entity other than a wholly-owned subsidiary of the
Company, (iii) the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly‑owned
subsidiary of the Company), (iv) the Company is to be dissolved and liquidated,
(v) any person or entity, including a "group" as contemplated by Section
13(d)(3) of the 1934 Act, acquires or gains ownership or control (including,
without limitation, power to vote) of more than 50% of the outstanding shares of
the Company's voting stock (based upon voting power), or (vi) as a result of or
in connection with a contested election of directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board.  Notwithstanding anything herein to the contrary, and
only to the extent that an Award is subject to Code Section 409A and would not
otherwise comply with Code Section 409A, a "Change of Control" shall occur only
to the extent that the definition of "Change of Control" set forth above may be
interpreted to be consistent with Code Section 409A and the applicable Internal
Revenue Service and Treasury Department regulations thereunder.

2.7"Code" means the Internal Revenue Code of 1986, as amended from time to time,
including any regulations or authoritative guidance promulgated thereunder and
successor provisions thereto.

2.8"Committee" means the committee appointed by the Board to administer the Plan
pursuant to Section 3.1.  

2.9"Company" means Allegiance Bancshares, Inc. a Texas corporation, and any
successor thereto.

2.10"Disability" means, unless otherwise defined in an employment agreement
between the Participant and the Company, a determination that a Participant is
disabled for purposes of benefits under any long-term disability plan maintained
by the Company or any Affiliate in which a Participant participates.

2.11"Participant" means as to any Performance Period, the employees of the
Company or an Affiliate who are designated by the Committee to participate in
the Plan for that Performance Period.

2.12"Performance Criteria" means the performance criteria upon which the
Performance Goals for a particular Performance Period are based, which may
include any of the following, or such other criteria as determined by the
Committee in its discretion:

(a)the price of a share of the Company’s common stock;

(b)the Company's or an Affiliate's earnings per share;

(c)the Company's or an Affiliate's net earnings;

(d)the return on shareholders' equity achieved by the Company or an Affiliate;

 

--------------------------------------------------------------------------------

 

(e)the Company's or an Affiliate's return on assets;

(f)the Company's or an Affiliate's net interest margin;

(g)the Company's or an Affiliate's efficiency ratio;

(h)the Company’s or an Affiliate's return on average tangible common
shareholder’s equity;

(i)the Company’s or an Affiliate's loan growth;

(j)the Company’s or an Affiliate's deposit growth;

(k)the Company’s or an Affiliate's non-performing asset ratio; or

(l)the Company’s or an Affiliate's net charge-off ratio.

Such Performance Criteria may relate to the performance of the Company as a
whole, a subsidiary, business unit, division, department, individual or any
combination of these and may be applied on an absolute basis and/or relative to
one or more peer group companies or indices, or any combination thereof, as the
Committee shall determine.

2.13"Performance Goals" means the goals selected by the Committee, in its
discretion, to be applicable to a Participant for any Performance Period.
Performance Goals shall be based upon one or more Performance Criteria.
Performance Goals may include a threshold level of performance below which no
Award will be paid and levels of performance at which specified percentages of
the Target Award will be paid and may also include a maximum level of
performance above which no additional Award amount will be paid.

2.14"Performance Period" means the period for which performance is calculated
with respect to an Award, which unless otherwise indicated by the Committee,
shall be the Plan Year.

2.15"Plan" means the Allegiance Bancshares, Inc. Annual Incentive Plan, as
hereafter amended from time to time.

2.16"Plan Year" means the calendar year.

2.17"Pro-Rated Award" means, in the Committee’s discretion, (a) an amount equal
to the Award otherwise payable to the Participant for a Performance Period in
which the Participant was actively employed by the Company or an Affiliate for
only a portion thereof, or (b) the Target Award, such amount in (a) or (b)
multiplied by a fraction, the numerator of which is the number of days the
Participant was actively employed by the Company or an Affiliate during the
Performance Period and the denominator of which is the number of days in the
Performance Period.

 

--------------------------------------------------------------------------------

 

2.18"Target Award" means the target award payable under the Plan to a
Participant for a particular Performance Period, expressed as a percentage of
the Participant's Base Salary. In special circumstances, the target award may be
expressed as a fixed amount of cash.

3.Administration.

3.1Administration by the Committee. The Plan shall be administered by the
Committee which shall consist of not less than two (2) members of the Board.
Members of the Committee shall be appointed by the Board.

3.2Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in its discretion, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to: (a) designate Participants; (b) determine the terms and
conditions of any Award; (c) determine whether, to what extent, and under what
circumstances Awards may be forfeited or suspended; (d) interpret, administer,
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan or any instrument or agreement relating to, or Award granted under, the
Plan; (e) establish, amend, suspend, or waive any rules for the administration,
interpretation and application of the Plan; and (f) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

3.3Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, and shall be given
the maximum deference permitted by law.

3.4Delegation by the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company; provided, however, that the Committee
may not delegate its responsibility to make Awards to executive officers.

3.5Agents; Limitation of Liability. The Committee may appoint agents to assist
in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company's
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

4.Eligibility and Participation.

4.1Eligibility. Employees of the Company and its participating Affiliates are
eligible to participate in the Plan.

 

--------------------------------------------------------------------------------

 

4.2Participation. The Committee, in its discretion, shall select the persons who
shall be Participants for each Performance Period. Only eligible individuals who
are designated by the Committee to participate in the Plan with respect to a
particular Performance Period may participate in the Plan for that Performance
Period. An individual who is designated as a Participant for a given Performance
Period is not guaranteed or assured of being selected for participation in any
subsequent Performance Period.

4.3New Hires; Newly Eligible Participants. An individual who becomes a
Participant after the first day of the Performance Period will be eligible to
receive the full amount of his or her Award or a Pro-Rated Award, at the
discretion of the Committee.

4.4Leaves of Absence. If a Participant is on a leave of absence for a portion of
a Performance Period, the Participant will be eligible to receive a Pro-Rated
Award reflecting participation for the period during which he or she was
actively employed and not any period when he or she was on leave.

5.Terms of Awards.

5.1Determination of Target Awards. Prior to, or reasonably promptly following
the commencement of each Performance Period, the Committee, in its sole
discretion, shall establish the Target Award for each Participant, the payment
of which shall be conditioned on the achievement of the Performance Goals for
the Performance Period.

5.2Determination of Performance Goals and Performance Formula. Prior to, or
reasonably promptly following the commencement of, each Performance Period, the
Committee, in its sole discretion, shall establish in writing the Performance
Goals for the Performance Period and shall prescribe a formula for determining
the percentage of the Target Award (which may be greater than 100%) which may be
payable based upon the level of attainment of the Performance Goals for the
Performance Period. The Performance Goals shall be based on one or more
Performance Criteria, each of which may carry a different weight, and which may
differ from Participant to Participant.

5.3Adjustments. The Committee is authorized to adjust or modify the calculation
of a Performance Goal for a Performance Period in its sole discretion.

6.Payment of Awards.

6.1Determination of Awards.

(a)Following the completion of each Performance Period, the Committee shall
determine the extent to which the Performance Goals have been achieved or
exceeded. Subject to Section 6.1(c), if the minimum Performance Goals
established by the Committee are not achieved, then no payment will be made.

(b)To the extent that the Performance Goals are achieved, the Committee shall
determine the extent to which the Performance Goals applicable

 

--------------------------------------------------------------------------------

 

to each Participant have been achieved and shall then determine the amount of
each Participant's Award.  

(c)In determining the amount of each Award, the Committee may reduce, eliminate
or increase the amount of an Award if, in its sole discretion, such reduction,
elimination or increase is appropriate.

6.2Form and Timing of Payment. Except as otherwise provided herein, as soon as
practicable following the Committee's determination pursuant to Section 6.1 for
the applicable Performance Period, each Participant shall receive a cash lump
sum payment of his or her Award, less required withholding.

6.3Employment Requirement. Except as otherwise provided in Section 7, no Award
shall be paid to any Participant who is not actively employed by the Company or
an Affiliate on the date that Awards are paid.

6.4Deferral of Awards. The Committee, in its sole discretion, may permit a
Participant to defer the payment of an Award that would otherwise be paid under
the Plan. Any deferral election shall comply with Code Section 409A to the
extent applicable and shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.

7.Termination of Employment. Except as otherwise provided herein, if a
Participant's employment terminates for any reason prior to the date that Awards
are paid, all of the Participant's rights to an Award for the Performance Period
shall be forfeited. However, the Committee, in its sole discretion, may pay a
Pro-Rated Award if a Participant's employment terminates prior to such date
other than for Cause and other than by the Participant's resignation (including
by reason of death or Disability). Such Pro-Rated Award will be paid in a cash
lump sum within sixty days after the date of termination of the Participant's
employment. Notwithstanding the foregoing, if a Participant's employment is
terminated for Cause or by the Participant's resignation, the Participant shall
in all cases forfeit any Award not already paid.

8.Change in Control. If a Change in Control occurs during a Performance Period,
the Committee, in its discretion, shall act to effect one of the following
alternatives with respect to outstanding Awards: (a) each Participant will
receive his or her Target Award, without regard to actual performance and
without proration for less than the full Performance Period; (b) each
Participant will receive an amount equal to his or her Target Award multiplied
by a fraction, the numerator of which equals the number of days that have
elapsed since the beginning of the Performance Period through and including the
date of the Change in Control and the denominator of which equals the number of
days in the Performance Period; or (c) Awards will be calculated based on the
Company's performance as of the date of the Change in Control. Awards paid in
connection with a Change in Control will be paid in a cash lump sum as soon as
practicable following the Change in Control, but in no event later than March 15
of the calendar year immediately following the calendar year in which the Change
in Control occurs.  Notwithstanding anything herein to the contrary, a
Participant must be actively employed by the Company or an Affiliate on the date
of a Change in Control to receive payment of an Award in connection with a
Change in Control.

 

--------------------------------------------------------------------------------

 

9.General Provisions.

9.1Compliance with Legal Requirements. The Plan and the granting of Awards shall
be subject to all applicable federal and state laws, rules and regulations, and
to such approvals by any regulatory or governmental agency as may be required.

9.2Non-transferability. A person's rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan may not be assigned, pledged, or transferred, except in the event of
the Participant's death, to a designated beneficiary in accordance with the
Plan, or in the absence of such designation, by will or the laws of descent or
distribution.

9.3No Right to Employment. Nothing in the Plan or in any notice of Award shall
confer upon any person the right to continue in the employment of the Company or
any Affiliate or affect the right of the Company or any Affiliate to terminate
the employment of any Participant.

9.4No Right to Award. Unless otherwise expressly set forth in an employment
agreement signed by the Company and a Participant, a Participant shall not have
any right to any Award under the Plan until such Award has been paid to such
Participant and participation in the Plan in one Performance Period does not
connote any right to become a Participant in the Plan in any future Performance
Period.

9.5Withholding. The Company shall have the right to withhold from any Award any
federal, state or local income and/or payroll taxes required by law to be
withheld and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.

9.6Amendment or Termination of the Plan. The Board or the Committee may, at any
time, amend, suspend or terminate the Plan in whole or in part. Notwithstanding
the foregoing, no amendment shall adversely affect the rights of any Participant
to Awards allocated prior to such amendment, suspension or termination without
such Participant's consent.

9.7Unfunded Status. Nothing contained in the Plan, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind or
a fiduciary relationship between the Company and any Participant, beneficiary or
legal representative or any other person. To the extent that a person acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

9.8Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Texas without regard to conflicts of law.

 

--------------------------------------------------------------------------------

 

9.9Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company's practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.

9.10Code Section 409A. It is intended that payments under the Plan qualify as
short-term deferrals exempt from the requirements of Code Section 409A. In the
event that any Award does not qualify for treatment as an exempt short-term
deferral, it is intended that such amount will be paid in a manner that
satisfies the requirements of Code Section 409A. The Plan shall be interpreted
and construed accordingly.

9.11Expenses. All costs and expenses in connection with the administration of
the Plan shall be paid by the Company.

9.12Section Headings. The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.

9.13Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.  

9.14Gender and Number. Except where otherwise indicated by the context, wherever
used, the masculine pronoun includes the feminine pronoun; the plural shall
include the singular, and the singular shall include the plural.

9.15Non-Exclusive. Nothing in the Plan shall limit the authority of the Company,
the Board or the Committee to adopt such other compensation arrangements, as it
may deem desirable for any Participant.

9.16Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.

9.17Clawback. Notwithstanding any other provisions in this Plan, the Company may
cancel any Award, require reimbursement of any Award by a Participant, and
effect any other right of recoupment of compensation provided under the Plan in
accordance with any Company policies that may be adopted and/or modified from
time to time ("Clawback Policy"). In addition, a Participant may be required to
repay to the Company previously paid compensation, whether provided pursuant to
the Plan, in accordance with the Clawback Policy. By accepting an Award, the
Participant is agreeing to be bound by the Clawback Policy, as in effect or as
may be adopted and/or modified from time to time by the Company in its
discretion (including, without limitation, to comply with applicable law or
stock exchange listing requirements).

 

--------------------------------------------------------------------------------

 

The action permitted to be taken by the Board under this Section 9.17 is in
addition to, and not in lieu of, any and all other rights of the Board and/or
the Company under applicable law and shall apply notwithstanding anything to the
contrary in the Plan.

 